 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHan-Dee Pak, Inc. and Teamsters Local Union No.728, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, Independent. Cases 10-CA-12273, 10-CA-12439, and l0-RC-10770September 28, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn July 8, 1977, Administrative Law Judge DonaldR. Holley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge, tomodify his remedy,3and to adopt his recommendedOrder, as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified by footnote 4, supra, and hereby orders thatthe Respondent, Han-Dee Pak, Inc., Doraville,Georgia, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.We note that in sec. I11, 3, par. 8, of his Decision, the Administrative LawJudge referred to an unlawful statement made by Darrel Shattuck, whereasit is clear from the record, and the Administrative Law Judge himselfpreviously found, that the statement in question was made by ClaytonShattuck. Inasmuch as we agree with the Administrative Law Judge that theconduct of Clayton Shattuck is imputable to Respondent (see fn. 2, infra),this apparently inadvertent error does not affect our decision herein.2 We agree with Respondent that the Administrative Law Judge erred instating in fn. 3 of his Decision that Respondent admitted that ClaytonShattuck was its agent and supervisor within the meaning of the Act.However, we nevertheless find a sufficient basis in the record for adoptingthe Administrative Law Judge's conclusion that the threat of plant closuremade by Clayton Shattuck to assembled employees on June 21, 1976, isattributable to Respondent. Thus, employee Carol Kopis testified thatClayton Shattuck was her shift supervisor until the middle of July 1976.Similarly. Shattuck himself testified that prior to July 1976 he was thesupervisor of the first shift. Finally, Respondent's counsel elicited thefollowing testimony from Plant Manager Chambers:Q. All right. Going back to the meeting on the 21st of June thatyou called for the first shift, were you the only one that talked insofar asany supervisor or management employee of Han-Dee Pak?A. Let's see. Clayt Shattuck was there, and he did make a coupleof comments after a meeting, yes.In view of the foregoing, we find that Clayton Shattuck was a supervisor ofRespondent at the time the threat of plant closure was made, and that, evenif he were not, Respondent would still be responsible for his conductbecause it placed him in a position where employees could reasonablybelieve that he spoke on behalf of management. See Helena LaboratoriesCorporation, 225 NLRB 257 (1976), enfd. in pertinent part 557 F.2d 1183(C.A. 5, 1977); Broyhill Company, 210 NLRB 288, 294 (1974), enfd. 514 F.2d655 (C.A. 8, 1975).3 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25, 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.4 On September 20, 1977, the Board issued an order sevenng Case 10-RC-10770 from Cases 10-CA-12273 and 10-CA-12439, granting thePetitioner's request to withdraw its petition previously filed in Case IO-RC-10770, and closing Case 10-RC-10770. For that reason, we do not adopt theAdministrative Law Judge's recommendation that the election held in Case10-RC-10770 be set aside and the case be remanded to the RegionalDirector for Region 10 for the purpose of conducting a new election.DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge: Upon acharge filed by the above-named Union in Case IO1CA-12273 on September 17, 1976,1 a complaint allegingindependent violations of Section 8(a)(l) of the NationalLabor Relations Act, as amended, herein called the Act,and violation of Section 8(aX)() and (3) of the Act by thedischarge of employee Carol Kopis, was issued onNovember 1. Respondent duly answered the complaint,denying the commission of the unfair labor practicesalleged. On November 5, the Regional Director for Region10 issued an order directing hearing, consolidating casesand notice of hearing wherein he provided that certainobjections filed in Case 10-RC-10770 be consolidated forhearing with Case (0-CA-12273. Thereafter, on November22 the complaint in Case 10-CA-12273 was amended andRespondent filed a timely answer. The Union filed thecharges in Case 10-CA-12439 on November 29 and onDecember 29 the aforesaid Regional Director issuedcomplaint, notice of hearing, and order consolidating caseswhich consolidated all three cases for hearing and allegedfurther violation of Section 8(a)(I) of the Act and furtherviolation of Section 8(aX)(I) and (3) of the Act by thedischarge of Evelyn Smith. Respondent filed a timelyanswer to the December 29 complaint, denying thecommission of the unfair labor practices alleged.The case was heard in Atlanta, Georgia, on February 22and 23, 1977. All parties were afforded full opportunity toparticipate in the hearing.2Following the close of thehearing, counsel for General Counsel and Respondent filedbriefs, which have been carefully considered. Upon theAll dates are in 1976 unless otherwise indicated.2 At the commencement of the hearing, General Counsel was permittedto amend the consolidated complaint to change the spelling of "Sobel" inpar. 6 to "Sodel" and to add the name "Clayton Shattuck" to par. 8 of theonginal complaint.232 NLRB No. 71454 entire record and the briefs filed by the parties, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONThe consolidated complaint alleges, and the answeradmits, that Respondent is a Georgia corporation with anoffice and place of business located at Doraville, Georgia,where it is engaged in the manufacture and sale of foodand products. During calendar year 1975, a representativeperiod, it sold and shipped products valued in excess of$50,000 to customers located outside the State of Georgia.Upon these facts, I find that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.11. THE LABOR ORGANIZATIONIt was admitted, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESI. BackgroundRespondent operates a plant at Doraville, Georgia,where it utilizes some 150 employees on 3 shifts tomanufacture and package condiments such as salad items,jams and jellies, mustard, and catsup for customers in thefast food industry. Most of its employees, approximately130, work on the first shift (8 a.m. to 4 p.m.). Supervision ofthe employees and the operation is accomplished throughthe following: Herbert A. Sodel, president; Darrel Shat-tuck, vice president; James Chambers, plant manager;Clayton Shattuck, material coordinator; and James Coul-ter, assistant production manager.3In early June, employee Carol Kopis contacted theUnion regarding representation for the plant employeesand she thereafter distributed approximately 40 unionauthorization cards to employees. The Union notifiedRespondent it enjoyed majority status by telegram datedJune 28, and it filed the petition in Case 10-RC-10770 onJuly 8.2. IssuesGeneral Counsel alleges that Respondent engaged innumerous violations of Section 8(a)(1) and (3) during theperiod June 21, 1976, to September 1, 1976. The issuesposed are whether Evelyn Smith and Carol Kopis weredischarged in violation of Section 8(aXl) and (3) on August4 and September I, respectively, and whether Respondentengaged in independent violations of Section 8(a)( ) by: (1)creating the impression of surveillance of employees' unionactivities on June 21; (2) threatening to move the plant dueto union activity on June 28; (3) promulgating andthereafter enforcing a new absentee policy to discourageunion activity commencing July 7; (4) posting two pictures:' It was admitted, and I find, that the named individuals are agents ofRespondent and are supervisors within the meaning of Sec. 2(1 ) of the Act.4Clayton Shattuck testified his remark was to the effect that if somethingHAN-DEE PAK, INC.which threatened plant closing because of union activityfrom July 22 to July 30; (5) coercively interrogating anemployee on July 29; (6) threatening employees withdischarge for signing union cards on July 29; (7) creatingan impression that employees' union activities were undersurveillance on July 29; (8) threatening on July 30 toeliminate employee participation in Respondent's profit-sharing plan if employees selected the Union as theirbargaining agent; (9) creating an impression that employ-ees' union activities were under surveillance on July 30;(10) threatening employees on July 30 with lack of directaccess to management for discussion of grievances if theyselected the Union; and (1 I1) threatening employees on July30 with loss of benefits if they selected the Union.Discussion of the issues is set forth chronologically below.3. The alleged 8(a)(l1) conductThe June 21 MeetingOn June 21 Respondent held a meeting with first-shiftemployees. James Chambers and Clayton Shattuck repre-sented management. General Counsel's witness, CarolKopis, testified that Chambers did most of the talking andinformed the employees that they were aware of unionactivities in the plant and knew who was behind it; theCompany did not need a union and there was no room forpeople like this and they wished they would leave; theperson responsible had 24 hours and only 24 hours to cometo the office. Kopis testified Shattuck informed theemployees they had a plant in Texas which was growingand would if necessary move the plant there. According toKopis, the remainder of the meeting involved questionsand answers. Employees Ruth Harrison and Alma Taylorcorroborated Kopis' testimony to some extent. Chambers'version of the meeting was that he told the employees theyhad heard rumors of union talk and activities and he didnot feel it was necessary, that they did not need any kind ofunion in the plant or any people involved in it, and that ifpeople had problems they could come to the office and talkabout it. Chambers denied he said he knew who wasbehind the Union and he denied he said people for itshould leave and the leader should come to the office in 24hours. He testified Shattuck told the employees if theUnion was voted into Han-Dee Pak it would probably benecessary for some people to go down possibly to keep upproduction in the Dallas plant.4I found Kopis to be astraightforward witness who attempted to limit her testimo-ny to matters she was certain of and I credit her where hertestimony conflicts with that of Chambers and Shattuck.Accordingly, I find that Respondent violated Section8(a)(1) of the Act on June 21 by: (1) stating to employeesthat Respondent did not need a union or any peopleinvolved in it and those involved should leave; (2) creatingan impression that the employees' union activities wereunder surveillance by stating they knew who was behindthe Union; (3) threatening employees by saying the personresponsible for the union activity should come to the officehappened some of them might have to go to Dallas to help out. Shattuckclaimed he was referring to supervisors. I find the testimony of Kopis andChambers was more explicit and credible than that of Shattuck.455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin 24 hours; and (4) threatening to move the plant oremployees to Dallas because of union activities.5Promulgation and Enforcement of Absentee RuleJames Chambers testified Respondent was experiencingdifficulty with absenteeism and lateness in July and thensought to rectify the situation by revising the companypolicy regarding absenteeism. Thus, on July 7 or 8, he metwith employees and gave them copies of a document whichwas placed in evidence as Respondent's Exhibit 1. In itsoriginal form, the document stated:July 7, 1976To: All Han-Dee Pak EmployeesSubject: AbsenteeismYour Company feels it is necessary and appropriateto clarify our policy regarding absenteeism on the partof our employees.First, we want to discourage all of our employeesfrom being absent in that it hurts production and tendsto place an extra burden on your fellow employees whoare working. However, we know from time to time itmay be necessary for an employee to be absent for agood reason such as illness, death in family, etc.If you find it necessary to be absent, call yourimmediate supervisor as soon as possible prior to thestart of your shift and tell him the reason for yourabsence. If you cannot phone, have a relative or friendcall in for you. Your immediate supervisor will have theresponsibility of determining if your absence is to beexcused based upon your reasons. The Companyreserves the right to require evidence of your excuse,including a Doctor's certificate, if you visit a Doctor. Inthe event you fail to call in to your immediatesupervisor on the day you are absent, it will be anunexcused absence, except in the case of extraordinarycircumstances.In the event you incur more than three days ofunexcused absences in a six (6) months period, you willbe subjected to disciplinary action up to and includingdischarge. In the event you incur two days of unexcusedabsences during a six month period you will receive awritten warning notice that a third day's absence withinthe six month period will subject you to disciplinaryaction.Any employee who is absent for three consecutiveworking days without notifying his immediate supervi-sor will be assumed to have quit his employment withthis Company.Herbert A. Sodel -Pres.Darrel L. Shattuck -Sec./Treas.Chambers testified that he explained at meetings held withthe employees that the fourth paragraph of the above-' The statement regarding Respondent's wish that those involved inunion activity leave and the demand that the person responsible report tothe office were not alleged as violations. The issues were fully litigated,however, and I deem the findings appropriate.quoted document was erroneous as it should have statedthat three unexcused absences would result in the issuanceof a warning slip which would state that a fourthunexcused absence in a 6-month period would subject theemployee to disciplinary action. In addition, he testified anunexcused absence was an absence for which the employeedid not produce a doctor's excuse or another acceptablewritten excuse. When describing a new 3-day policy,Chambers told employees the only requirement was thatthey call their supervisor before the start of their shift toreport they would be out. He referred to the 3 days as "goto hell" days, meaning they did not have to explain thereason for the absence.The record reveals that Respondent's prior absenteeismpolicy was one which caused employees missing 3 consecu-tive days to be terminated as quits. There was no policyapplicable to the I- or 2-day absences, and Chamberstestified many employees took advantage of the lack of apolicy, with many being absent on Monday in particular. Itis undisputed that no mention was made of the Union atmeetings wherein the new policy was discussed.AnalysisGeneral Counsel contends that the promulgation andenforcement of the above-discussed absenteeism policyviolated the Act. I find no merit in this contention. GeneralCounsel does not contend in this case that Respondentviolated Section 8(aX5) of the Act by instituting a newpolicy at a time when it was obligated to bargain with theUnion, and I note that the Union or union activities ofRespondent's employees were not mentioned in connectionwith institution of the policy. Moreover, I find Respondentwas experiencing difficulty with absenteeism prior to thepromulgation of the policy in question and conclude that ithad adequate valid business reasons for changing itspolicy. Accordingly, I find General Counsel has notsustained the applicable complaint allegations and recom-mend that paragraphs II and 12 of the original complaintbe dismissed.The Photograph(s)General Counsel's witness Evelyn Smith testified thatduring the month of July she saw two pictures posted onthe bulletin board in the plant. Over Respondent's bestevidence objection, she testified one picture depicted aplant with people in trucks and goods sitting on docks, andthe other was of the same premises with an absence ofpeople, nothing on the dock, weeds growing, the gateclosed, and signs which stated "closed due to union" and"This was once a thriving company until the Union wasvoted in."Through Plant Manager Chambers, Respondent placedin evidence a photograph it claimed was posted on thebulletin board from July 22 to July 30.6 Chambers testifiedthe document was the only picture or photograph postedby Respondent. The photograph in question depicts a plantwith no persons visible which has a "for sale" sign affixed6 See Resp. Exh. 2.456 HAN-DEE PAK, INC.to a cyclone fence surrounding the property. The sign onthe fence is illegible, but an arrow leads from the sign to thebottom of the photograph where it is reproduced in such amanner as to permit the viewer to read the language on thesign. Additionally, a union campaign message to employ-ees is set forth in the lower left corner of the photograph.The sign reads:FOR SALE13.9 acres -INCLUDNG LAND & BLDG. Call SY. 9-5371or your real estate brokerThe campaign message reads:The union won its demands in this meat-packing plant-but they forced the plant to close.Closing the plant (and its cattle pens) may havesweetened the air in this neighborhood, but it surelysoured on the Georgia workers who lost their jobs,cattle growers who lost this market, countless mer-chants, bankers, others who lost these customers.Employees, stockholders in the company, everybodycame out losers.General Counsel elected to prove the alleged photographviolation by offering testimony rather than the actualphotograph(s) which could have been obtained by subpe-na. The testimonial evidence was received reluctantly sincethe photographs would have clearly constituted the bestevidence available in the circumstances. When Smith wasshown Respondent's Exhibit 2, she originally said it wasthe photograph of the closed plant she had described in herdirect testimony. After inspecting the exhibit, she changedher mind and testified she had never seen it before. Smithexhibited confusion regarding the photograph(s) postedand Respondent has represented that the photographplaced in evidence was the only one posted. I conclude thatthe testimony of Chambers is more reliable than that ofSmith and view the photograph in evidence to determinewhether the complaint allegation has been proved.7Considering in context the probable impact of Respon-dent's Exhibit 2 upon employees, I find that Respondentviolated Section 8(a)(l) of the Act as alleged by posting thephotograph which clearly conveyed the message thatunionization leads to plant closure. Before the photographwas posted, Darrel Shattuck had informed employees thattheir selection of the Union might cause transfer of theoperations to the Dallas plant. In the circumstances, I fmdthat Respondent's posting of the photograph in questionconstituted a threat of reprisal rather than an objectiveprediction of what might possibly happen, and as such theaction constituted a violation of Section 8(a)(1).8' Smith inaccurately testified Respondent threatened to cease employeeparticipation in a nonexisting pension plan and she inaccurately testified herson telephoned the plant from her bedroom. As her testimony is sprinkledwith inaccuracies revealing her recollection was somewhat faulty, I findChambers' testimony more reliable.Alleged Interrogation of Smith by CoulterSmith testified her supervisor, James Coulter, ap-proached her at her work station in late July and statedthey knew she had signed the union cards. She claimed sheasked how they knew she had signed a union card, and thatCoulter replied they had their way of knowing these things.She allegedly asked if he had seen the card, and hereportedly replied he did not have to see the card. Smithstated she replied that he should not come to her andaccuse her of doing something unless he could show her thecard she was supposed to have signed. She claims Coulterthen stated "she wasn't so cute; that they were going to fireeverybody that signed a union card."Coulter testified he did not engage in the conversationdescribed by Smith. He testified he "vaguely" recalled thatSmith told him on one occasion that she did not want tohave anything to do with the Union. Significantly, Kopistestified that subsequent to Smith's discharge she con-versed with Coulter, indicating to him that Smith haddiscussed the union card with her about a week prior to herdischarge and he had no right to question people aboutsigning authorization cards. Kopis testified Coulter told herhe had not, but if he did it would not matter because hewas an hourly employee like everybody else.AnalysisWhile Smith exhibited a tendency towards inaccuracy,her demeanor while on the stand was such that I felt shesought to testify truthfully. Her problem was inaccuraterecollection rather than dishonesty. As her testimonyconcerning the Coulter interrogation was indirectly corrob-orated by Kopis, I credit the testimony. Accordingly, I findas alleged that Respondent, through Coulter's late Julyactions, violated Section 8(aX)(I) of the Act by: coercivelyinterrogating an employee concerning her union activities:unlawfully threatening with discharge employees who hadsigned union cards; and unlawfully creating an impressionthat the union activities of employees were under surveil-lance by Respondent.The July 30 Employee MeetingOn or around July 30, Respondent Vice President DarrelShattuck conducted meetings with the employees on allthree shifts. The record reveals he appeared at the meetingswith written questions and answers and he testified that histalk with all employees closely followed the writtendocument, with some elaboration and some deletion. Thewritten document, which is in evidence as GeneralCounsel's Exhibit 7, reads as follows:July 30, 1976Here are some questions that usually come up when aunion election is to be held and I thought it might beinteresting to each of you to go over them in a questionand answer manner.8 Essex Wire Corporation, 188 NLRB 397, 403 (1971), and cases citedtherein.457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDi. Do I have to vote in the election?A. No, you are not required to vote, but a majorityof the vote cast will determine the outcome, so if youdon't want someone else to make your decision for you,you should be sure and vote.2. Will anyone know how I vote when I vote in theelection?A. No. The election will be absolutely secret. Youwill be given a ballot that has no number on it. You willtake it into a booth -where you mark it yes or not -and then put it in a sealed ballot box. No person canever know how you vote except yourself. There are nonames or other identifying marks on the ballot whichyou cast.3. If I sign a union authorization card do I have tovote for the union at the time of the election?A. No -You can vote either way you like -either No or Yes. Nothing you have signed or said orpromised in any manner binds you to vote a certainway.4. If I have not signed a card or if I vote NO andagainst the union will this affect me in any way if theunion wins the election?A. No -The union is required to represent all ofthe people, whether or not they have joined the unionor not. Everyone will be treated in the same manner.5. If the union is voted in here at Han-Dee Pak, doI have to join the union to keep my job?A. No -definitely not -Georgia law prohibits aunion or a company from requiring you to join anyunion in order to keep your job.6. If the union promises me a raise or other benefitsif I vote for the union, can I bank on it?A. No -Even if the union is voted in here all thecompany is required to do is bargain with the union ingood faith. The union cannot require the company todo anything that it does not want to do. Such unionpromises are just hot air and you should not rely onthem when making your decision on how to vote.7. What do I have to lose by voting for the union?A. A lot -a whole lot-(a) You could run the risk of having to pay uniondues, union fines, initiation fees, special assessmentsand on and on.(b) You could lose your pay check if the union calls astrike and you go out on strike.(c) You could no longer take up any problem youmight have with your supervisor, but would have to gothrough some union job steward or some unionbusiness agent.(d) You could lose your job if the union calls a strikeas the company has the right to permanently replacestriking employees.8. If I go out on strike will I continue to get apaycheck?A. NO.B. If I go out on strike, can I draw unemploymentbenefits?A. No -The law provides that persons on strikeare not eligible for unemployment benefits.General Counsel asserts that paragraph 7(c) of theabove-quoted document was intended to mislead employ-ees regarding their rights under the Act, and he maintainsRespondent violated Section 8(aX)I) of the Act whenShattuck read such remarks to employees. Shattucktestified that his comment on representation was very closeto the statements in the document. He indicated, "I saidthat the Company always had an open-door policy; that ifanybody felt they were [not] getting the right kind ofinterest from a supervisor, they certainly could see me orMr. Sodel; and that if a union got in they would most likelyhave to go through a union steward or arbitrate."In addition to attacking paragraph 7(c) of the documentin question, General Counsel adduced testimony to showthat during the meetings Shattuck made violative com-ments which do not appear in the document. Thus, Smithtestified if they voted union and the Union said strike, theyhad to strike and had no choice; that they would more thanlikely lose their profit-sharing and pension benefits becausethe Union would not allow those things; and that Shattuckconcluded the meeting she attended by stating "theyweren't dummies and that they knew who were behind theUnion." Kopis testified that Shattuck told those attendingthe first-shift meeting that if the Union was voted in theyhad to bargain, but the law did not control where theystarted and they could cut wages back to $2.30 per hourand prolong negotiations. Employee Harrison corrobo-rated Kopis' assertion that Shattuck told employeesRespondent could prolong negotiations.Shattuck testified he did not expand on the writtenquestions and answers as Smith, Kopis, and Harrison claimhe did. He claimed he did not threaten to eliminate benefitsif the employees selected the Union and that the onlymention of profit sharing occurred in a context wherein heenumerated the benefits employees were then receiving. Hetestified he did not say anything about pensions and wouldhave no reason to as the Company does not have a pensionplan. He flatly denied mentioning a minimum wage of$2.30 per hour; denied that he threatened to prolongnegotiations; and denied that he said they were notdummies and they knew who was behind the Union.Respondent adduced testimony through employee wit-nesses Gloria Layman, Betty Jo Cheek, and WilliamGriffin to bolster Shattuck's denial that he made state-ments attributed to him by General Counsel's witnesses.Layman testified Shattuck did not tell employees theywould not receive profit sharing if the Union came in; thathe did not threaten loss of any benefits; that he did not sayhe knew who was behind the Union; and that he simplyread questions and answers from a document. Cheektestified that the meeting merely consisted of a discussionof the pros and cons; that Shattuck said if they had theUnion they might not have all their present benefits, withspecific reference to profit sharing; and that Shattuck saidnegotiations would probably take some time. Griffintestified he did not hear Shattuck say he knew who wasbehind the Union.AnalysisTechnically, Respondent violated the Act when Shattuckinformed employees they would not be able to come458 HAN-DEE PAK, INC.directly to management with their problems if they selectedthe Union, since Section 9(a) provides "any individualemployee or a group of employees shall have the right atany time to present grievances to their employer ...without the intervention of the bargaining representative."As Shattuck's remarks, whether they involved the readingto employees of paragraph 7(c) of General Counsel'sExhibit 7 or followed the testimonial version given at thehearing, constituted a misstatement of the employees'rights under the Act and they clearly implied that byselecting the Union the employees would lose the rightsguaranteed by Section 9(a), I find the remarks constituted athreat of the loss of a substantial benefit and that bymaking them Respondent violated Section 8(aXl) asalleged.9The remaining issues regarding Shattuck's comments atthe meeting in question are not easily resolved. In my view,the witnesses offered by General Counsel, and Respondentas well, described the conclusions they reached afterhearing Shattuck rather than what he actually said. Thus,without specifying what Shattuck said, Smith and Respon-dent's witness Cheek testified Shattuck threatened themwith loss of profit sharing if the Union came in, butRespondent's witness Layman testified no threat to removethe profit-sharing benefit was made. Similarly, GeneralCounsel witnesses Kopis and Harrison testified Shattuckthreatened to prolong negotiations while Respondentwitness Cheek testified Shattuck said negotiations mighttake some time. Finally, Smith's assertion that Shattucksaid they knew who was behind the Union was notcorroborated by any General Counsel witness and wasdenied by Shattuck and Respondent's witnesses; addition-ally, Kopis' assertion that Shattuck specifically threatenedto start wage negotiations at the minimum wage of $2.30per hour was not corroborated by any other witness andthe assertion was denied by Shattuck. In view of the factthat Shattuck obviously received legal assistance during hispreparation for the meeting in question, including prepara-tion of General Counsel's Exhibit 7, 1 am disposed to creditShattuck's denial that he made the comments attributed tohim. Accordingly, I find that General Counsel has failed toprove by a preponderance of the credible evidence thatRespondent, through Shattuck's remarks on July 30,threatened to eliminate profit sharing if the employeesselected the Union; created the impression that it hademployees' union activities under surveillance by statingthey knew who was behind the Union; 10 threatenedemployees with loss of benefits if they selected the Union;or threatened to prolong negotiations for a year. For thereasons stated, I recommend the dismissal of paragraph 9of the original complaint and paragraphs 10, I 1, and 13 ofthe consolidated complaint issued on December 29, 1976." Cosmo Graphics, Inc., 217 NLRB 1061 (1975).'0 This contention was based on Smith's testimony. which I found to beinaccurate in several respects." Respondent considered the July 26 absence to be unexcused as thedoctor's note made reference to July 27 only.4. The alleged 8(a)(3) conduct; the allegeddiscriminatory discharge of Evelyn SmithEvelyn Smith was hired by Respondent on July I andcommenced work on July 2. She worked in the catsuproom where she boxed catsup.Smith was hired by James Coulter who credibly testifiedhe told her at the time of hire that he was hiring her overother applicants at the request of one of her friends becauseshe needed a job. Coulter indicated he told her at the timeof hire that he asked two things: an honest day's work andan attempt to try to be at work and not lose any work.The record reveals that Smith signed a union authoriza-tion card on July 6, 1976. She testified this was the extent ofher union activity.As previously indicated in the section of this Decisionentitled "The alleged 8(a)(1) conduct," James Coulter toldSmith in late July that he knew she had signed a card and,when she argued with him about signing, he replied she"wasn't so cute," they were going to fire everybody whohad signed cards. Consequently, it is clear that Respondentknew or suspected that Smith was a union advocate.Coulter testified Smith had a bad attendance recordduring her brief period of employment. He testified herrecords revealed: she was absent on July 12 (excused); shecame in late and left early on July 15; she left early on July19; she was late on July 21; she left early on July 22 and23; she was absent on July 27 (unexcused and did not call);she was absent on July 27 (excused); she left early on July29; she asked permission to leave on August 3 and therequest was denied; and she was absent on August 4, 5,and 6. Coulter indicated that leaving early does not "goagainst" an employee.While Smith was unable to recall the exact dates onwhich she arrived at work late or took time off, sheindicated she had valid reasons for her absences. On July12, she testified she took the day off to take her little girl tothe doctor; she became ill at the plant on Friday, July 23,and recuperated at home on July 26 and 27, obtaining adoctor's excuse on July 27.11 On Tuesday, August 3, Smithwent to work with a headache. Twice during the day sheasked Coulter if she could go home and he told her tocontinue to work. The following day, August 4, she stayedhome and her son called the plant and told Coulter hismother was sick and Coulter replied it was all right, "justhave her bring a doctor's note the next day and everythingwould be okay." Linda Frix, Smith's girl friend, stayed withher on Tuesday and Wednesday nights (August 3 and 4)and she called the plant on Wednesday or Thursdaymorning August 4 or 5, and asked to speak to Coulter.'2She testified a person who identified himself as Coultercame to the phone and she told him she was calling forJean Smith who was sick. She claims Coulter told her hewas sorry that she had been terminated and, when sheasked if that was fair since she was sick, he hung up.'3On Friday, August 6, Smith went to the plant to get herpaycheck. She testified she then asked Coulter why he had12 The record does not clearly indicate whether the absences occurred onTuesday, Wednesday, and Thursday or commenced on Wednesday. In anyevent the son made his call the first day of absences and Fnx called the nextday.13 Coulter denied that he talked to Frix. I credit Frix.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminated her without giving her a chance to bring in adoctor's excuse, and he allegedly replied she was not fired,but had been laid off. Smith claims she asked for how long,and that Coulter turned around and left without answer-ing.14Several weeks later, Smith was notified by letter fromRespondent that she had been terminated on August 6because of unexcused absences. Respondent does notdispute the fact that Smith did not receive a warning noticeprior to her termination.In further defense of its discharge of Smith, Respondentadduced testimony to show her sickness was self-inflicted.Cheek testified that Smith told her on an occasion at workthat she had come in late the night before and was sick witha hangover. Similarly, Locklear testified that, one daywhen Smith was out sick, she had observed Smith "comingin" as she was on her way to work at approximately 7:30a.m.Additionally, Respondent defended the discharge byadducing testimony through Cheek that Smith told herafter she had been working several weeks that she did notwant to have anything to do with either side in the unionmatter. Similarly, Locklear testified Smith told her at anundisclosed time that she was not going to have anythingto do with the Union.AnalysisRespondent's basic contention was that it fired Smithbecause she had four unexcused absences. The absenteeismpolicy it followed from July 7 forward is revealed byRespondent's Exhibit 1, which provides (in relevant part):If you find it necessary to be absent, call yourimmediate supervisor as soon as possible prior to thestart of your shift and tell him the reason for yourabsence. If you cannot phone, have a relative or friendcall in for you. Your immediate supervisor will have theresponsibility of determining if your absence is to beexcused based upon your reasons. The Companyreserves the right to require evidence of your excuse,including a Doctor's certificate, if you visit a Doctor. Inthe event you fail to call in to your immediatesupervisor on the day you absent, it will be anunexcused absence, except in the case of extraordinarycircumstances.In the event you incur more than three days ofunexcused absences in a six (6) month period, you willbe subject to disciplinary action up to and includingdischarge. In the event you incur [three] days ofunexcused absences during a six months period youwill receive a written warning notice that [any unex-cused after] a third day's absence within the six monthperiod will subject you to disciplinary action.'5Any employee who is absent for three consecutiveworking days without notifying his immediate supervi-sor will be assumed to have quit his employment withthis Company.The record clearly reveals that, at most, Smith had oneunexcused absence when she experienced the illness which14 Coulter denied the August 6 conversation with Smith. I credit Smith.15 Bracketed portion denotes interlineations.resulted in her termination. Respondent claims she wasterminated after she had four unexcused absences. I findno merit in this defense. Apparently, Coulter's attitudetowards this employee changed at some point in time asillustrated by the fact that he refused to permit her to leavework on the Monday or Tuesday preceding her last periodof absences even though she told him several times that daythat she was ill and wanted to go home. It seems unlikelythat he would conclude she was feigning illness as she hadpreviously almost fainted while working and she hadinformed him her doctor had taken diagnostic x-rays todetermine the cause of her difficulty. The only evidencewhich serves to explain the change in his attitude is thatevidence which reveals he questioned her about signing acard immediately before her final illness and then told hershe was not so cute, that they were going to fire those whohad signed union cards. It certainly appears that Coulterdecided, at the time of the conversation concerning thesigning of a card, that she no longer deserved hisconsideration. Thus, it is clear that he did nothing after herson and girl friend called him to advise higher managementthat the employee was absent due to illness, and hepermitted the front office to send her on August 6, 1976, aletter of termination for four unexcused absences. In thecircumstances, I infer that the reason for Coulter's actionswas his dissatisfaction with Smith which resulted from theirdiscussion concerning the signing of a union card. I findthat Coulter deliberately refrained from reporting the truefacts regarding Smith's absence to cause her to bedischarged, thus fulfilling the earlier prediction that shewould be discharged because she signed a union card.The remaining defenses offered to justify the terminationof this employee were clearly afterthoughts. Thus, whileCheek and Locklear testified Smith had indicated to them,or they had observed, that part of her absences was due tothe fact that she drank too much or stayed out too late, itwas not shown that Coulter or any Respondent official wasaware of this or considered such facts when the decision toterminate was made. Similarly, Respondent observes in itsbrief that Smith's overall attendance record was sufficientlypoor that it justified the discharge action. While this is true,her poor overall attendance record was not the assignedcause for the termination. In sum, I conclude the reasonsassigned for the discharge were a pretext and that the realreason was Coulter's desire to show Smith "she wasn't socute" and could be discharged for signing a union card. Itfollows, and I find, that Respondent violated Section8(a)(1) and (3) of the Act by discharging Evelyn Smith onAugust 5, 1976.16The Alleged Discriminatory Discharge of CarolKopisCarol Kopis started to work for Respondent on Septem-ber 11, 1974, and was a machine operator in the cuproomat the time of her termination on September 1, 1976. Noissue was raised concerning her work performance and allagreed she had an excellent attendance record during theterm of her employment. She was the employee who16 1 find the date of the discharge to be August 5, 1976, as Coulterinformed Frix on that day that Smith was terminated.460 HAN-DEE PAK, INC.contacted the Union in early June, and the record clearlyreveals she was the principal employee organizer atRespondent's plant. While there is no direct evidence thatRespondent was aware of the extent of her activities onbehalf of the Union, she served as the Union's observer atthe election held on August 20.Kopis testified that James Coulter, her immediatesupervisor, told her on August 24 that there were hardfeelings against her in the Company and if she hadsucceeded in getting the Union in they would have lost twoof the best men in the business. Upon hearing this, Kopisclaims she asked Coulter, "Why don't you just fire me."She testified Coulter replied, "Why don't you quit," andthat she said, "No. When you get rid of me, you're going tofire me because I'm going to draw my unemployment whileI'm looking for another job." 17Later in the afternoon on August 24, Coulter and Kopishad a conversation concerning Respondent's absenteeismpolicy. Coulter testified Kopis started the conversation byasking him to review the rules on absence and he told herthat after 3 days of unexcused absence a written warningwas issued to the employee which indicated that a fourthunexcused absence within a 6-month period could result indischarge. tKopis did not work on August 25, 26, or 27. She testifiedwithout contradiction that she called Coulter at the planton August 25 and told him she had an ear infection andwould not be in. He replied that she should take care ofherself and he would arrange to send a vacation check toher by her sister.'9On August 26, Kopis called the plantbefore Coulter got there and asked Ruth Harrison to tellCoulter she would be out that day because she still had anear infection; on August 27 she called early and toldDonald Harper essentially the same thing.Kopis reported for work on Monday, August 30, andworked that day. She credibly testified no managementofficial asked her for a doctor's excuse for the absencesduring the preceding week.20She testified her ears were stillbothering her and for this reason she did not go to work onTuesday, August 31. She indicated, without contradiction,that she called the plant on August 31 and told Coulter shewould not be in because she was still sick and he saidnothing.When Kopis reported for work on Wednesday, Septem-ber I, she testified Coulter asked her if she had a doctor'sexcuse and when she said she had none he told her theywould have to terminate her and asked if she wanted towork the rest of the day. She claims she said she would liketo work the rest of the day. Subsequently, between 10 and10:30 a.m. Plant Manager Chambers called her to histi Coulter testified that Kopis initiated the conversation by telling himshe felt there were hard feelings against her in the Company and that sheasked if he could fire her so she could draw unemployment. I found Kopisto be the more reliable witness and credit her version of the incident."' While I found Kopis to be a more reliable witness than Coultergenerally, my observation of the demeanor of both witnesses while theytestified concerning the afternoon discussion causes me to conclude thatKopis started the conversation as claimed by Coulter.19 Coulter testified that he told Kopis on August 25 to bring in a doctor'sexcuse when she returned. Kopis testified she was never asked for a doctor'sexcuse for the August 25, 26, or 27 absences. If Coulter had asked for suchan excuse on August 25 as he contended, the probability is that Kopis wouldhave told him she had medication and did not intend to go to the doctor. Ioffice. She testified that Chambers opened the conversationby saying he understood from James (Coulter) that she hadquit. She replied she had not quit, she was terminated.Chambers replied if James was going to fire her he shouldhave fired her before she hit the clock that morning andtold her she would have to leave. She maintains she thenasked if she was terminated and he replied she wasterminated for unexcused absences.21Kopis testified she did not go to the doctor during theperiod August 23 -August 30 because her sister had givenher medication for her ear infection. Without indicatingspecific details, she testified that she has been absent fromwork on occasion while at Respondent and, although shedid not visit a doctor, the absences were excused.AnalysisGeneral Counsel contends Respondent terminated Kopisbecuase it bore animosity towards her because she was theemployee who was most active in the attempt to causeunionization of the plant. Respondent contends theemployer intentionally remained away from work for 4days and she was discharged because she had fourunexcused absences within a 6-month period, and solelyfor this reason. The contentions are discussed below.To prove a primafacie case of discriminatory discharge,General Counsel adduced evidence which revealed thatRespondent exhibited marked union animus at the outsetof the union campaign by telling its employees it was awareof union activity, it did not need a union, and it did notneed employees who were involved in it. His evidencerevealed that Supervisor Coulter was particularly adamantin his opposition to the Union, and that Coulter invitedKopis to quit her job on August 24 because he felt therewere hard feelings against her due to her leadership in theorganizing campaign. Finally, General Counsel contendsKopis was terminated on September I for reasons whichwould not have resulted in her discharge but for theanimosity against her which had developed because of herunion activities.Respondent defends by claiming the evidence revealsthat Kopis intentionally missed work on August 25, 26, 27,and 31, thus creating a situation wherein she had fourunexcused absences. It points to the evidence which revealsKopis asked Coulter on August 24 to review Respondent'sabsenteeism policy for her, and to the fact that herabsences immediately followed the discussion, thus strong-ly suggesting the absences were intentional and not causedby illness. It maintains the record reveals she was given anopportunity to establish that the absences were due toillness but she failed to produce a doctor's certificate andcredit Kopis' claim that she was never asked for a doctor's excuse for the 3days under discussion and I do not credit Coulter's claim that he told her onAugust 25 to bring a doctor's excuse.20 I credit Kopis because Chambers and Coulter gave inconsistenttestimony regarding what happened on Monday. Chambers testified that awarning slip was prepared for Kopis on that afternoon but it was nevergiven to her because she was absent the next day. Coulter testified he askedher for a doctor's excuse for the 3 days and gave her a warning slip when helearned she had not been to a doctor. Kopis denied receiving a warning slip.21 Chamber's testimony was substantially the same. He testified hespecifically asked Kopis if she had a doctor's excuse for the absence onAugust 31 and when she said she had no doctor's excuse he told her she hadfour unexcused absences and should leave the plant.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat its decision to terminate her was in accord withcompany policy.The legal principles governing the resolution of this issuehave been frequently stated and are as follows:The issue before us is not, of course, whether or notthere existed grounds for discharge of these employeesapart from their union activities. The fact that theemployer had ample reason for discharging them is ofno moment. It was free to discharge them for anyreason good or bad, so long as it did not discharge themfor their union activity. And even though the dischargesmay have been based upon other reasons as well, if theemployer was partly motivated by union activity, thedischarges were violative of the Act. [N.L.R.B. v. GreatEastern Color Lithographic Corp., 309 F.2d 352, 355(C.A. 2, 1962), enfg. 133 NLRB 911 (1961).]The mere existence of valid grounds for a dischargeis no defense to a charge that the discharge wasunlawful, unless the discharge was predicated solely onthose grounds, and not by a desire to discourage unionactivity. [Sunshine Biscuits, Inc. v. N.LR.B., 274 F.2d738, 742 (C.A. 7, 1960), cited with approval in N.L.R.B.v. Symons Manufacturing Co., 328 F.2d 835, 837 (C.A.7, 1964).]It must be remembered, in this connection, that thequestion involved [a finding of discrimination I is a purequestion of fact; that, in passing upon it, the Board maygive consideration to circumstantial evidence as well asto that which is direct; that direct evidence of a purposeto violate the statute is rarely obtainable; and thatwhere the finding of the Board is supported bycircumstances from which the conclusion of discrimi-natory discharge may legitimately be drawn, it isbinding upon the courts, as they are without power tofind facts or to substitute their judgment for that of theBoard. [Hartsell Mills Co. v. N.L.R.B., III F.2d 291,293 (C.A. 4, 1940).]Applying the above discussed principles to the factsrelating to the Kopis discharge, I am compelled toconclude that this employee's union activities played asubstantial part in the motivation for her discharge, andtherefore the termination violated Section 8(a)(1) and (3) ofthe Act.Thus the record reveals Kopis had an excellent atten-dance record and prior to her involvement in union activityher periodic absences had been excused when she ex-plained the reasons for the absences, despite the fact thatshe offered no doctor's certificate to prove illness. More-over, the absenteeism policy adopted by Respondent onJuly 7, 1976, specifically states, inter alia, "Your immediatesupervisor will have the responsibility of determining ifyour absence is to be excused based upon your reasons.The Company reserves the right to require evidence of yourexcuse, including a Doctor's certificate, ifyou visit a Doctor. "(Emphasis supplied.) While Kopis credibly testified she didnot go to a doctor in connection with her late Augustabsences since she obtained needed medication from her2~ The requirement was imposed despite the fact that Coulter testifiedKopis told him she had not gone to the doctor.23 Kopis credibly testified that Coulter told her she was fired when shesister, Respondent offered no evidence which would revealit had reason to believe she did not have an ear infection asshe claimed. Instead, contrary to its stated policy, theemployee was arbitrarily asked to produce a doctor'scertificate to prove the absences were legitimate.22Whenshe indicated she had no doctor's certificate, she wasimmediately terminated.23The summarized facts which reveal Respondent's actionsin connection with the Kopis termination show thatRespondent treated this employee differently on theoccasion of her August absences from the way it hadtreated her prior to her involvement in the Union.Additionally, they reveal it failed to follow its writtenabsenteeism policy to determine whether her Augustabsences were excused or unexcused. In view of the factthat Coulter told her immediately prior to the absences inquestion that her union activities had caused hard feelingsagainst her and he would like to have her quit, I infer thatshe was asked to do that which was impossible in thecircumstances on September 1 -produce a doctor'scertificate -because her union activities rather than herwork performance or her attendance record had renderedher an undesirable employee. While it is true thatparticipation in union activities does not insulate anemployee from discharge for cause, it is equally true that ifpart of the motivation for the discharge of a unionadherent is the union activities of the employee, thedischarge is unlawful. I find that Respondent was motiva-ted, at least in part, to terminate Carol Kopis by itsdispleasure with the fact that she had tried to unionize theCompany and, accordingly, find that by discharging her onSeptember 1, 1976, it violated Section 8(a)(1) and (3) of theAct as alleged.IV. THE REPRESENTATION CASEThe following objections were consolidated for hearingwith the complaint cases:Objection No. 2:Prior to the election on August 20, 1976, theComnpany threatened that it would not agree toany contract with the Union and that a strikewould be necessary if the Union was voted in.Objection No. 3:The conduct of the Company enumerated abovewas blatantly unfair and willful conduct whichaffected the results of the election by destroyingthe laboratory conditions of the election andinfluencing the voters in favor of the Company.Objection No. 4:Conduct disclosed by the investigation but notalleged as objections.The evidence offered to prove Objections 2 and 3 wasevidence which related to the July 30 meetings Shattuckheld with employees. As previously indicated in the sectionof this Decision entitled "The alleged 8(aX I) conduct" Ifind the evidence offered was insufficient to prove thatcame to work on September I and that Chambers confirmed the action andtold her to leave immediately at or about 10:30 a.m.462 HAN-DEE PAK, INC.Shattuck threatened to prolong negotiations for a year ifthe Union was selected by the employees. I further finmdthat no evidence has been offered to prove the objectionallegation that "Prior to the election on August 20, 1976,the Company threatened that it would not agree to anycontract with the Union and that a strike would benecessary if the Union was voted in." Accordingly, Irecommend that Objection 2 be overruled. Since Objection3 is based on Objection 2, I recommend that it be overruledalso.Remaining is Objection 4. While the objection issufficiently broad to cover any conduct engaged in byRespondent during the period July 8, 1976 (date petitionwas filed), to August 20, 1976 (date election was held),Respondent contends this objection should be overruled asGeneral Counsel contended at the hearing that theobjection was coextensive with paragraph 7 of the originalcomplaint and that allegation was deleted from thecomplaint on General Counsel's motion at the conclusionof his case. I conclude that Respondent's contention iswithout merit. Objection 4, which embraces any objection-al conduct occurring during the pertinent period, has notbeen withdrawn. Moreover, I would arguably be requiredto consider the impact of the unfair labor practices foundherein upon the employees in the absence of any objectionwhatsoever.24Accordingly, Objection 4 is consideredbelow.In the instant case, I have found that Respondentviolated Section 8(aX1) of the Act during the pertinentperiod by engaging in unlawful interrogation and utteringunlawful threats and by creating the impression that theunion activities of employees were under surveillance.Additionally, I have found that on August 5, 1976, itterminated Evelyn Smith in violation of Section 8(aX)() and(3). I find that this conduct interfered with a free anduntrammeled choice of the employees in the election andrecommend that Objection 4 be sustained and that theresults of the August 20, 1976, election be set aside.v. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.24 See Monroe Tube Conmany, Inc., 220 NLRB 302, 305 (1975), where theBoard held:"IW e find that matters litigated in a complaint case which isconsolidated with a representation case can form a basis for settingaside the election even though those matters were not raised by theobjections.3. Respondent violated Section 8(a)(l) of the Act byinterrogating an employee concerning her union activities;threatening employees with plant closing and loss of theright to discuss grievances directly with management ifthey selected a union to represent them; coercing employ-ees by stating it did not need employees involved in aunion and they should leave and that the leader shouldreport to the office in 24 hours; threatening an employeewith discharge because she had signed a union card; andcoercing employees by creating the impression that theirunion activities were under surveillance.4. Respondent violated Section 8(aXI) and (3) of theAct by discharging Evelyn Smith and Carol Kopis becauseof their union activities.5. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) of theAct.6. Respondent has not committed any other unfairlabor practices alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(aX)() and (3) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Objection 4 to the election in Case10-RC-10770 is to be sustained, I shall recommend thatthe election held on August 20, 1976, be set aside and thatthe case be remanded to the Regional Director for Region10 for the purpose of conducting a new election.Respondent will be required to offer Evelyn Smith andCarol Kopis reinstatement to their former positions ofemployment or, if those positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, dismissing, ifnecessary, anyone who may have been hired to perform thework which they had been performing. Additionally,Respondent will be ordered to make these employeeswhole for any loss of earnings they may have suffered byreason of their unlawful termination, with backpay to becomputed on a quarterly basis, making deductions forinterim earnings, and with interest to be paid at the rate of6 percent per annum. F. W. Woolworth Conpany, 90 NLRB289 (1950); Isis Plumbing & Heating Co., 138 NLRB 716(1962), enforcement denied on different grounds 322 F.2d913 (C.A. 9, 1963).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER25The Respondent, Han-Dee Pak, Inc., Doraville, Georgia,its officers, agents, successors, and assigns, shall:25 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall hedeemed waived for all purposes.463 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Interrogating employees concerning their unionactivities and sentiments.(b) Threatening employees with discharge, plant closing,or other reprisals (including loss of their statutory right todiscuss grievances directly with management) if they selecta union to represent them or engage in activities on behalfof a union.(c) Coercing employees by asking them to leave or reportto the office because of their union activities or sentiments.(d) Creating the impression that the union activities ofemployees are under surveillance to discourage member-ship in or activities on behalf of a union.(e) Discouraging membership in or activities on behalf ofTeamsters Local Union No. 728, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent, orany other labor organization of its employees, by discharg-ing employees because of their activities on behalf thereofor otherwise discriminating in regard to the hire or tenureof employment or any terms or conditions of employmentof its employees.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain from any or all such activities.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Evelyn Smith and Carol Kopis immediate andfull reinstatement to their former positions or, if suchpositions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights previously enjoyed, and make them whole for anyloss of pay due to the violation against them in accordancewith the manner set forth in "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its place of business in Doraville, Georgia,copies of the attached notice marked "Appendix."26Copies of said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated complaintbe, and it hereby is, dismissed insofar as it alleges unfairlabor practices not specifically found herein.IT IS FURTHER ORDERED that the election held in Case 10-RC-10770 be, and it hereby is, set aside and that case beremanded to the Regional Director for Region 10 for thepurpose of conducting a new election in the appropriateunit at such time as he deems the circumstances permit thefree choice of a bargaining representative.26 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees concerning theirunion activities and sentiments.WE WILL NOT threaten employees with discharge,plant closing, or other reprisals (including loss of theirstatutory right to discuss grievances directly withmanagement) because they select a union as theirbargaining agent or engage in union activities.WE WILL NOT coerce our employees by asking themto leave or report to the office because of their unionactivities or sentiments.WE WILL NOT create the impression that the unionactivities of our employees are under surveillance todiscourage membership in or activities on behalf of aunion.WE WILL NOT discourage membership in or activitieson behalf of Teamsters Local Union No. 728, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Independent, or any other labor organization, bydischarging employees because of their activities onbehalf of a union or otherwise discriminate in regard tothe hire or tenure of employment or any terms orconditions of employment of our employees.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations, to bargain collectively through represen-tatives of their own choosing, and to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act, or to refrain fromany or all such activities.464 HAN-DEE PAK, INC.WE WILL offer Evelyn Smith and Carol Kopisimmediate and full reinstatement to their former jobsor, if such positions no longer exist, to substantiallyequivalent positions of employment, without prejudiceto their seniority or other rights and WE WILL makethem whole for any loss of pay they may have sufferedby reason of our discrimination against them.HAN-DEE PAK, INC.465